Wheeler, J.
The judgment enforcing the lien does not contain any intelligible description of the land ; nor does it contain any reference to any matter of record, or other matter, accessible to the Sheriff, by which he may ascertain upon what land he is to levy the execution. If he were to attempt its execution according to the directions which the plaintiff might give, he would incur a risk to which it would be unreasonable to subject him. The description of the land ought to be such that the Sheriff may ascertain with certainty, without relying on the plaintiff for information, upon what he is to levy the execution. And for the want of it, the judgment enforcing the lien must be reversed. The petition contains no more certain description of the land than the judgment. But as the *271plaintiff was not called upon by any exception to amend in that particular, lie ought to have the opportunity to do so, afforded ; and to that end the cause will be remanded. As there is no error in the judgment upon the money demand, it will be in so far affirmed.
Ordered accordingly.